DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is a 371 of PCT/CA2018/050742 filed June 19, 2018, which claims benefit of 62/521,830 filed June 19, 2017.
In view of the preliminary amendment filed August 20, 2020, claims 10-11, 13-15, 21-25, 27, 30, 33 have been cancelled. Claims 1-9, 12, 16-20, 26, 28, 29, 31, 32 are pending.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-9, 12, 16-20, 26, 28, 29, 31, 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (line 2), the recitation “selected from a group…” is considered indefinite. It is unclear the beginning and the ending elements of the group. A recitation of a Markush group should follow this format “are selected from a group consisting of ….., and ….”  See MPEP 2173.05 (h).

Claim 4 (line 2), claim 5 (line 2), claim 6 (line 2), claim 7 (line 2), the recitation “the metal” is considered indefinite. It is unclear which of the recited metals in claim 1 is being referenced to. Applicants must recognize that claim 1 (line 2), recites “a central metal”, “a group 4 transition metal”, and “a rare earth metal”.
Claim 16 (line 2), the recitation “selected from …” is considered indefinite. It is A recitation of a Markush group should follow this format “are selected from a group consisting of ….., and ….”  See MPEP 2173.05 (h).
Claim 17 (line 4), claim 20 (line 4), claim 20 (line 6), the recitations “cyclometallated” are considered indefinite. What does “cyclometallated” mean as related to Pn(R3)2.
Claim 17 (line 2), the recitation “selected from …” is considered indefinite. It is A recitation of a Markush group should follow this format “are selected from a group consisting of ….., and ….”  See MPEP 2173.05 (h).
Claim 17 (line 2-3), the recitation “selected from …” is considered indefinite. It is A recitation of a Markush group should follow this format “are selected from a group consisting of ….., and ….”  See MPEP 2173.05 (h).
Claim 18 (line 2), the recitation “selected from …” is considered indefinite. It is A recitation of a Markush group should follow this format “are selected from a group consisting of ….., and ….”  See MPEP 2173.05 (h).
Claim 19 (line 2-3), the recitation “selected from …” is considered indefinite. It is A recitation of a Markush group should follow this format “are selected from a group consisting of ….., and ….”  See MPEP 2173.05 (h).
Claim 20 (line 2-3), the recitation “selected from …” is considered indefinite. It is A recitation of a Markush group should follow this format “are selected from a group consisting of ….., and ….”  See MPEP 2173.05 (h).
Claim 20 (line 4), the recitation “selected from …” is considered indefinite. It is A recitation of a Markush group should follow this format “are selected from a group consisting of ….., and ….”  See MPEP 2173.05 (h).
Claim 26 (line 1 to page 10, before the recitation “wherein”), the recitation “selected from …” is considered indefinite. It is A recitation of a Markush group should follow this format “are selected from a group consisting of ….., and ….”  See MPEP 2173.05 (h).
Claim 28 (line 2-3), the recitation “selected from …” is considered indefinite. It is A recitation of a Markush group should follow this format “are selected from a group consisting of ….., and ….”  See MPEP 2173.05 (h).
Claim 29 (line 2), the recitation “selected from … and…” is considered indefinite. It is A recitation of a Markush group should follow this format “are selected from a group consisting of ….., and ….”  See MPEP 2173.05 (h).
Claim 29 (line 3), the recitation “selected from … and …” is considered indefinite. It is A recitation of a Markush group should follow this format “are selected from a group consisting of ….., and ….”  See MPEP 2173.05 (h).

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-9, 16-20, 26, 29, 31, 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porter et al., “Dimethylxanthene- and Dibenzofuran-Diamido Complexes of Titanium”, Polyhedron 2006, 25, 859-863.

    PNG
    media_image1.png
    388
    817
    media_image1.png
    Greyscale



	Regarding the recitation “for alkene polymerization” of claim 1 (line 1), applicants must recognize that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Porter et al. (page 862, Scheme 1) disclose the catalyst component as claimed. Regarding the claimed Group 4 transitional metal, Porter et al. (page 862, col. 21) clearly disclose the use of titanium in a complex.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale



	Regarding the “at least one activator” feature of claim 31, since the claim is silent on any specific type of activator, the examiner has a reasonable basis to believe that any other non-catalyst components disclosed in Porter et al. can be functionally be “an activator”.

8.	Claims 1-9, 17-20, 28, 29, 31, 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turculet et al., “Mono-, Di-, and Trinuclear Complexes Featuring the New Bis(phosphido) Ligand 4,5 -Bis(tert-butylphosphido)-9,9-dimethylxanthene ([POP]2'), Organometallics, 2007, 26, 6821-6826. 
Turculet et al. (page 6822, col. 1, Scheme 1, structure 2; page 6823, Scheme 2) disclose the catalyst component as claimed. Regarding the claimed Group 4 transitional metal, Turculet et al. (page 6822, col. 1, Scheme 1, structure 4; page 6823, Scheme 2) clearly disclose the use of zirconium in a complex.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


	
Regarding claim 28, Turculet et al. (page 6823, Scheme 2) also clearly disclose chlorine ligands. In view of the substantially identical structure disclosed and as claimed, the examiner has a reasonable basis to believe that the disclosed chlorine ligands are “activatable”.
Regarding the “at least one activator” feature of claim 31, since the claim is silent on any specific type of activator, the examiner has a reasonable basis to believe that any other non-catalyst components disclosed in Turculet et al. can be functionally be “an activator”.

Allowable Subject Matter
9.	Claims 12, 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, providing that the 112 rejection is overcome.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097.  The examiner can normally be reached on Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM K CHEUNG/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
William K. Cheung, Ph. D.
Primary Examiner
February 24, 2021